                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               JOSHUA RAMSON
                           6

                           7                                 IN THE UNITED STATES DISTRICT COURT

                           8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                           9   UNITED STATES OF AMERICA,                            Case No. 2:16-CR-00113-GEB
                          10                    Plaintiff,
                                                                                    STIPULATION AND [PROPOSED]
                          11            v.                                          ORDER TO CONTINUE SENTENCING

                          12   JOSHUA RAMSON,                                       Judge: Honorable Garland E. Burrell, Jr.

                          13                    Defendant.
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14

                          15            It is hereby stipulated and agreed to between the United States of America, by and through

                          16   its counsel Assistant United States Attorney James Conolly, and defendant, Joshua Ramson, by

                          17   and through his counsel, Kresta Nora Daly, that the sentencing set for June 21, 2019 be vacated.

                          18   The defense requires additional time to adequately prepare for sentencing in this matter. Counsel

                          19   for the government and probation do not object to the defense’s requested sentencing date of

                          20   August 16, 2019.
                          21            The parties further stipulate that any formal objections or sentencing briefs must be filed

                          22   no later than August 2, 2019.

                          23   Dated: June 7, 2019.                      BARTH DALY LLP
                          24                                             By   /s/ Kresta Nora Daly
                                                                              KRESTA NORA DALY
                          25                                                  Attorneys for JOSHUA RAMSON
                          26
                               Dated: June 7, 2019.                      By   /s/ Kresta Nora Daly for
                          27                                                  JAMES CONOLLY
                                                                              Assistant United States Attorney
                          28
                               {00028502}                                       -1-
                                      STIPULATION AND [PROPOSED] ORDER                                    [Case No. 2:16-CR-00113-GEB]
                                        1                                                ORDER

                                        2            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:

                                        3   The sentencing set for June 21, 2019 is vacated. Sentencing is reset for August 16, 2019. Formal

                                        4   objections or sentencing briefs must be filed no later than August 2, 2019.

                                        5            IT IS SO ORDERED.

                                        6   Dated: June 12, 2019
                                        7

                                        8

                                        9

                                       10

                                       11

                                       12

                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                            {00028502}                                     -2-
                                                    STIPULATION AND [PROPOSED] ORDER                                [Case No. 2:16-CR-00113-GEB]
